              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 1 of 19




          1    wo                                                                                       MDR

          2
          3
          4
          5
          6                        IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9     Emmanuel L. Castillo,                            No. CV 21-00527-PHX-JAT (ESW)
         10                          Plaintiff,
         11     v.                                               ORDER
         12     Morey Unit Warden John/Jane Doe, et
         13     al.,

         14                          Defendants.

         15
         16           On March 25, 2021, Plaintiff Emmanuel L. Castillo, who is confined in the Arizona
         17    State Prison Complex (ASPC)-Eyman in Florence, Arizona, filed a pro se civil rights
         18    Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). In an April 5, 2021 Order, the Court
         19    gave Plaintiff thirty days to either pay the administrative and filing fees or file a complete
         20    Application to Proceed In Forma Pauperis.
         21           On April 6, 2021, Plaintiff filed a “Motion for: Protection and or TRO, Temporary
         22    Restraining Order” and an Application to Proceed In Forma Pauperis. In an April 9, 2021
         23    Order, the Court denied the Motion and the deficient Application to Proceed and gave
         24    Plaintiff thirty days to pay the filing and administrative fees or file a complete Application
         25    to Proceed In Forma Pauperis.
         26           On April 15, 2021, Plaintiff filed a second Application to Proceed In Forma
         27    Pauperis (Doc. 8). The Court will grant the second Application to Proceed and will dismiss
         28    the Complaint with leave to amend.


JDDL-K
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 2 of 19




          1    I.     Second Application to Proceed In Forma Pauperis and Filing Fee
          2           The Court will grant Plaintiff’s second Application to Proceed In Forma Pauperis.
          3    28 U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
          4    § 1915(b)(1). The Court will assess an initial partial filing fee of $20.41. The remainder
          5    of the fee will be collected monthly in payments of 20% of the previous month’s income
          6    credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
          7    28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
          8    government agency to collect and forward the fees according to the statutory formula.
          9    II.    Statutory Screening of Prisoner Complaints
         10           The Court is required to screen complaints brought by prisoners seeking relief
         11    against a governmental entity or an officer or an employee of a governmental entity. 28
         12    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         13    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         14    relief may be granted, or that seek monetary relief from a defendant who is immune from
         15    such relief. 28 U.S.C. § 1915A(b)(1)–(2).
         16           A pleading must contain a “short and plain statement of the claim showing that the
         17    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         18    not demand detailed factual allegations, “it demands more than an unadorned, the-
         19    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         20    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         21    conclusory statements, do not suffice.” Id.
         22           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         23    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         24    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         25    that allows the court to draw the reasonable inference that the defendant is liable for the
         26    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         27    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         28    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual


JDDL-K
                                                              -2-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 3 of 19




          1    allegations may be consistent with a constitutional claim, a court must assess whether there
          2    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
          3           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
          4    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
          5    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
          6    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
          7    U.S. 89, 94 (2007) (per curiam)).
          8           If the Court determines that a pleading could be cured by the allegation of other
          9    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         10    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         11    Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
         12    possibly be amended to state a claim, the Court will dismiss it with leave to amend.
         13    III.   Complaint
         14           In his nine-count Complaint, Plaintiff sues the following John/Jane Doe Defendants
         15    in their individual and official capacities: Arizona Department of Corrections (ADC)
         16    Regional Director; ASPC-Lewis Complex Warden and Deputy Warden; and Morey Unit
         17    Warden, Deputy Warden, Associate Deputy Warden, Major, Chief of Security, and
         18    Correctional Officer IV. In his Request for Relief, Plaintiff seeks monetary damages, a
         19    “new certification for offic[i]als and management,” and for “[t]he training for safety [to]
         20    be changed.”
         21           Plaintiff’s nine counts are identical. In each, he alleges he was subjected to a failure
         22    to protect in violation of the Eighth Amendment. He claims he was assaulted on April 26,
         23    2019, and, after he was back in his cell, behind a locked door, individuals were able to
         24    “manipulate the lock,” open his cell door, and assault him again.
         25           Plaintiff contends ADC Department Order (DO) 703 requires that security devices
         26    are regularly inspected to ensure they remain in good working condition and that
         27    supervisory and other management personnel conduct regular inspections and tours.
         28    Plaintiff alleges it is “public record” that “all the Defendants knew of the locks and their


JDDL-K
                                                            -3-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 4 of 19




          1    malfunction.” He claims there was a “systematic cover up” that shows “deliberate
          2    indifference.”
          3    IV.    Failure to State a Claim
          4           Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
          5    520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
          6    v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
          7    civil rights complaint may not supply essential elements of the claim that were not initially
          8    pled. Id.
          9           A.        Individual Capacity Claims
         10           Plaintiff has simply made vague and conclusory allegations against a group of
         11    Defendants, without any factual specificity as to what any particular Defendant did or
         12    failed to do. This is insufficient. See Marcilis v. Twp. of Redford, 693 F.3d 589, 596 (6th
         13    Cir. 2012) (upholding dismissal of Bivens complaint that referred to all defendants
         14    “generally and categorically” because the plaintiff had failed to “‘allege, with particularity,
         15    facts that demonstrate what each defendant did to violate the asserted constitutional right.’”
         16    (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))); Robbins v. Oklahoma,
         17    519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the complaint’s use of either the collective
         18    term ‘Defendants’ or a list of the defendants named individually but with no distinction as
         19    to what acts are attributable to whom, it is impossible for any of these individuals to
         20    ascertain what particular unconstitutional acts they are alleged to have committed.”). Thus,
         21    the Court will dismiss without prejudice Plaintiff’s individual capacity claims against
         22    Defendants.
         23           B.        Official Capacity Claims
         24           A claim against an individual in his or her official capacity is “only another way of
         25    pleading an action against an entity of which an officer is an agent.” Monell v. Dep’t of
         26    Soc. Servs., 436 U.S. 658, 690 n.55 (1978). “[A] suit against a state official in his or her
         27    official capacity is not a suit against the official but rather is a suit against the official’s
         28


JDDL-K
                                                            -4-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 5 of 19




          1    office. As such, it is no different from a suit against the State itself.” Will v. Mich. Dep’t
          2    of State Police, 491 U.S. 58, 71 (1989) (internal citation omitted).
          3           Plaintiff cannot maintain a lawsuit for damages against ADC employees in their
          4    official capacities. See Hafer v. Melo, 502 U.S. 21, 27 (1991) (“State officials sued for
          5    damages in their official capacity are not ‘persons’ for purposes of the suit because they
          6    assume the identity of the government that employs them.”); see also Gilbreath v. Cutter
          7    Biological, Inc., 931 F.2d 1320, 1327 (9th Cir. 1991) (“[A] state is not a ‘person’ for
          8    purposes of section 1983. Likewise[,] ‘arms of the State’ such as the Arizona Department
          9    of Corrections are not ‘persons’ under section 1983.”) (citation omitted).
         10           Plaintiff may maintain a lawsuit against ADC employees in their official capacity
         11    for prospective declaratory and injunctive relief because under the doctrine set forth in Ex
         12    parte Young, 209 U.S. 123 (1908), the Eleventh Amendment “does not . . . bar actions for
         13    prospective declaratory or injunctive relief against state officers in their official capacities
         14    for their alleged violations of federal law.” Coal. to Defend Affirmative Action v. Brown,
         15    674 F.3d 1128, 1134 (9th Cir. 2012). Although Plaintiff is seeking prospective injunctive
         16    relief, he has failed to state an official capacity claim.
         17           “[I]n an official-capacity suit the entity’s ‘policy or custom’ must have played a part
         18    in the violation of federal law.” Kentucky v. Graham, 473 U.S. 159, 166 (1985); see also
         19    Los Angeles County v. Humphries, 562 U.S. 29, 39 (2010) (the “‘policy or custom’
         20    requirement [in Monell] applies in § 1983 cases irrespective of whether the relief sought is
         21    monetary or prospective.”). A plaintiff must allege, as a matter of law, that the policy or
         22    custom caused him to suffer constitutional injury. Sadoski v. Mosley, 435 F.3d 1076, 1080
         23    (9th Cir. 2006). Plaintiff does not allege that any of his injuries were the result of a specific
         24    ADC policy, custom, or practice, as opposed to various individuals failing to follow
         25    DO 703.
         26    V.     Leave to Amend
         27           For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         28    a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first


JDDL-K
                                                             -5-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 6 of 19




          1    amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
          2    Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
          3    to use the court-approved form, the Court may strike the amended complaint and dismiss
          4    this action without further notice to Plaintiff.
          5           Plaintiff must clearly designate on the face of the document that it is the “First
          6    Amended Complaint.” The first amended complaint must be retyped or rewritten in its
          7    entirety on the court-approved form and may not incorporate any part of the original
          8    Complaint by reference. Plaintiff may include only one claim per count.
          9           A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         10    963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         11    1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         12    as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         13    original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         14    is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         15    F.3d 896, 928 (9th Cir. 2012) (en banc).
         16           If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
         17    telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
         18    of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
         19    do; (4) how the action or inaction of that Defendant is connected to the violation of
         20    Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
         21    that Defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).
         22           Plaintiff must repeat this process for each person he names as a Defendant. If
         23    Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
         24    injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         25    failure to state a claim.     Conclusory allegations that a Defendant or group of
         26    Defendants has violated a constitutional right are not acceptable and will be
         27    dismissed.
         28    ....


JDDL-K
                                                             -6-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 7 of 19




          1              Plaintiff should take note that to prevail on an Eighth Amendment failure-to-protect
          2    claim, a plaintiff must allege facts that show that he objectively suffered a sufficiently
          3    serious deprivation and that the defendant had a sufficiently culpable state of mind—was
          4    deliberately indifferent—in allowing the deprivation to occur. Hearns v. Terhune, 413
          5    F.3d 1036, 1040 (9th Cir. 2005). An official has a sufficiently culpable mind only if he
          6    “knows of and disregards an excessive risk to inmate health or safety; the official must
          7    both be aware of facts from which the inference could be drawn that a substantial risk of
          8    serious harm exists, and [the official] must also draw the inference.” Farmer v. Brennan,
          9    511 U.S. 825, 837 (1994). “[A]n official’s failure to alleviate a significant risk that he
         10    should have perceived but did not, while no cause for commendation, cannot . . . be
         11    condemned as the infliction of punishment.” Id. at 838. Deliberate indifference is a higher
         12    standard than negligence or lack of ordinary due care for the prisoner’s safety. Id. at 835.
         13    The mere negligent failure to protect an inmate is not actionable under § 1983. Davidson
         14    v. Cannon, 474 U.S. 344 (1986).
         15    VI.       Warnings
         16              A.     Release
         17              If Plaintiff is released while this case remains pending, and the filing fee has not
         18    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         19    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         20    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         21    result in dismissal of this action.
         22              B.     Address Changes
         23              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         24    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         25    relief with a notice of change of address. Failure to comply may result in dismissal of this
         26    action.
         27    ....
         28    ....


JDDL-K
                                                             -7-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 8 of 19




          1           C.     Possible “Strike”
          2           Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
          3    fails to file an amended complaint correcting the deficiencies identified in this Order, the
          4    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
          5    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          6    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          7    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
          8    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
          9    or fails to state a claim upon which relief may be granted, unless the prisoner is under
         10    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         11           D.     Possible Dismissal
         12           If Plaintiff fails to timely comply with every provision of this Order, including these
         13    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         14    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         15    the Court).
         16    IT IS ORDERED:
         17           (1)    Plaintiff’s second Application to Proceed In Forma Pauperis (Doc. 8) is
         18    granted.
         19           (2)    As required by the accompanying Order to the appropriate government
         20    agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         21    of $20.41.
         22           (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         23    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         24    with this Order.
         25           (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         26    Court must, without further notice, enter a judgment of dismissal of this action with
         27    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         28    and deny any pending unrelated motions as moot.


JDDL-K
                                                            -8-
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 9 of 19




          1           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2    civil rights complaint by a prisoner.
          3           Dated this 4th day of May, 2021.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                         -9-
      Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 10 of 19




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
     Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 11 of 19




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
    Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 12 of 19




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
     Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 13 of 19




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 14 of 19




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
               Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 15 of 19




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 16 of 19




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
            Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 17 of 19




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 18 of 19




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 2:21-cv-00527-JAT--ESW Document 10 Filed 05/04/21 Page 19 of 19




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
